         Case 2:16-cv-02525-MMD-NJK Document 401-5 Filed 03/19/21 Page 1 of 2



 1   Jakub Medrala, Esq. (Nev. Bar No. 12822)
     THE MEDRALA LAW FIRM, PLLC
 2   1091 South Cimarron Road - Suite A-1
     Las Vegas, NV 89145
 3   Tel: (702) 475-8884
     Fax: (702) 938-8625
 4   E-mail: jmedrala@medralalaw.com
 5   Michael S. Kasanoff, Esq. (pro hac vice pending - attorney has complied with LR IA 11-2)
     MICHAEL S. KASANOFF, LLC
 6   9 Stillwell Street
     Matawan, NJ 07747
 7   Tel: (908) 902-5900
     Fax: (732) 741-7528
 8   E-mail: mkasanoff@att.net
 9   Attorneys for Intervenor EPA Drug Initiative II (“EPADI II”)
10
                                UNITED STATES DISTRICT COURT
11                                   DISTRICT OF NEVADA
12
     AMARIN PHARMA, INC., et. al.,                :
13                                                :         Case No.: 2:16-cv-02525-MMD-NJK
                           Plaintiffs,            :
14                                                :       (Consolidated with 2:16-cv-02562-MMD-NJK)
                    v.                            :
15                                                :
     HIKMA PHARMACEUTICALS USA,                   :         DECLARATION OF MICHAEL S.
16   INC., et. al.,                               :         KASANOFF IN SUPPORT OF
                                                  :         EPADI II’S MOTION TO INTERVENE
17                         Defendants,            :         PURSUANT TO FED. R. CIV. P. 24
                                                  :
18                                                :
19          I, Michael S. Kasanoff, hereby declares as follows:
20          1.      I am counsel for Intervenor EPA Drug Initiative II (“EPADI II”)(“Intervenor”) in this
21   litigation. I am admitted to the bar of New Jersey, and my admission pro hac vice to represent
22   EPADI II is pending, as I have filed Petition pursuant to LR IA 11-2. I make this Declaration in
23   support of EPADI II’s Motion pursuant to Rule 24 of the Federal Rules of Civil Procedure, to
24   intervene in this matter for the narrow purpose of filing and adjudicating its companion Motion
25   pursuant to Rule 60 of the Federal Rules of Civil Procedure, seeking to vacate the Judgment entered
26   on March 30, 2020 (“the Judgment”).
27
28                                                    1
         Case 2:16-cv-02525-MMD-NJK Document 401-5 Filed 03/19/21 Page 2 of 2



 1           2.    I have personal knowledge of the matters stated herein, and if called as a witness, I
 2   could and would testify competently thereto.
 3           3.    Attached hereto as Exhibit A is a true copy of an email from Avi Silberberg, Esq. to
 4   Amarin’s CEO, John Thero, requesting that Amarin seek Rule 60 relief, dated November 9, 2020.
 5   The Sender and Reciept’s email addresses have been redacted.
 6           4.    Attached hereto as Exhibit B is a true copy of a Yahoo Finance screenshot showing
 7   the collapse of Amarin’s stock price in the immediate aftermath of the Judgment, dated March 31,
 8   2020.
 9           5.    Attached hereto as Exhibit C are true excerpts from the Amicus Brief filed by the
10   Aimed Alliance in support of Amarin’s Petition for Certiorari to the United States Supreme Court,
11   dated March 4, 2021.
12           6.    I declare under penalty of perjury that the foregoing is true and correct.
13
14   Dated: March 19, 2021                /s/       Michael S. Kasanoff
                                                    Michael S. Kasanoff, Esq. (pro hac vice pending
15                                                  - attorney has complied with LR IA 11-2)
16
17
18
19
20
21
22
23
24
25
26
27
28                                                     2
